Citation Nr: 0024875	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-04 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic 
causalgia of the right knee, currently evaluated at 10 
percent under Diagnostic Code 5257.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, friends


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1985 to May 1989.

By rating decision in October 1989, service connection was 
granted for posttraumatic causalgia of the right knee with an 
evaluation of 0 percent.  In July 1997, the veteran filed a 
claim for an increased rating for a right knee disability.  
This appeal arises from the July 1997 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
denied the veteran's claim for an increased rating for 
posttraumatic causalgia of the right knee.  A Notice of 
Disagreement was filed in February 1998 and a Statement of 
the Case was issued in March 1998.  A substantive appeal was 
filed in April 1998 with a request for a hearing at the RO 
before a local hearing officer.  In August 1998, the above-
mentioned RO hearing was held.

This case was remanded in June 1999 for further development.  
The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service connected posttraumatic causalgia 
of the right knee is manifested by slight laxity. 

3.  The veteran's right knee disability is manifested by the 
presence of functional loss of range of motion to a degree 
equivalent to the minimum rating assignable for loss of range 
of motion.

4.  An exceptional or unusual disability picture is not 
present in this case.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for posttraumatic causalgia of the right knee 
under Diagnostic Code 5257 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5256, 
5257, 5260, 5261 (1999).

2.  A separate rating of 10 percent for posttraumatic 
causalgia of the right knee based on functional loss of range 
of motion is warranted under Diagnostic Code 5260.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (1999).  
VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was hit in 
the right knee by a soft ball in August 1987 and was treated 
with a splint.  

By rating action of October 1989, service connection for 
posttraumatic causalgia of the right knee was granted.  

A record from Michael W. Pass, M.D., from June 1997 shows 
that the veteran was seen for a check up on his right knee.  
The veteran reported intermittent aches and pain in the knee 
that had gotten worse in the previous two years.  He had 
progressively worsening pain, stiffness, and soreness, and 
the knee was hampering him from participating in certain 
activities including hiking, hunting, and fishing.  He had 
not been able to put all of his weight on the leg because he 
felt like the knee would give out.  He had heat and redness 
intermittently.  On examination, the right knee appeared 
normal and totally symmetrical in comparison to the left 
knee.  The range of motion was full.  The ligaments were 
stable, except for slight ligamentous laxity of the medial 
collateral ligament on the right compared to the left and 
compared to the lateral collateral ligament.  The anterior 
and posterior Drawer signs were negative.  He did have 
increased discomfort behind the kneecap with flexion in the 
lower leg and with medial rotation.  He also had tenderness 
along the medial joint line, close to the patella, and on the 
medial aspect of the patella.  The assessment included 
history of medial patella retinacular injury in the service 
with recurrent persistent symptoms at this time, possibly 
developing some arthritis in the area, possibly cartilage 
injury, with the feeling that it was going to give out but no 
locking.  

In July 1997, the veteran filed a claim for an increased 
evaluation for his service connected right knee disability.  

By rating action of July 1997, the evaluation of 
posttraumatic causalgia of the right knee, currently 
evaluated at 10 percent, was continued.  The current appeal 
to the Board arises from this action.

In a statement dated in February 1998, the veteran reported 
that, due to his right knee disability, he was unable to 
participate in certain activities, including basketball, 
horseback riding, hiking, and fly fishing, and he had to 
limit his hunting activities.  His work was affected in that 
instead of being absent from work due to his knee, he would 
use his personal holidays.  He had not missed a day of work 
as he had a strong work ethic.  He had trouble sleeping as 
the pain and discomfort from his knee would cause him to 
awaken.

Entered into the record in 1999 were VA outpatient records 
from August 1997 to December 1997.  In August 1997, the 
veteran was seen for an evaluation of his knee.  He was 
having more pain and some collapse of the knee with weight 
bearing.  On examination of the right knee, there was 
tenderness at the medial joint line.  Flexion beyond 90 
degrees elicited pain.  There was tenderness to palpation and 
tenderness to compression of the knee cap.  Anterior and 
posterior drawer signs were negative.  There was no effusion 
or crepitus.  The assessment included chronic pain of the 
right knee.  

An orthopedic consultation from the same day in August 1997 
includes that the veteran had constant pain of the right knee 
including night pain.  He reported that he had a small 
effusion occasionally and had popping.  The x-rays and an MRI 
were negative.  On examination, range of motion was from 0 
degrees to 95 degrees.  There was good straight leg raise.  
There was quadriceps atrophy.  There was patellar crepitus 
with range of motion.  There was good stability of the 
ligaments.  There was pain and click with McMurray's 
movement.  The impression included that although the MRI was 
negative, the veteran was still having subjective mechanical 
symptoms with limited flexion.  A diagnostic arthroscopy was 
offered and the veteran was going to discuss it with his 
wife.

Later in August 1997, the veteran was seen indicating that 
the medication he was prescribed for right knee pain was not 
effective.

In December 1997, the veteran was seen with more difficulty 
with the right knee.  He had more pain in the colder weather.  
An MRI of the knee from August 1997 was unremarkable for 
meniscus or tendon injury.  On examination of the right knee, 
there was no effusion, joint line tenderness, or ligament 
laxity.  There was subpatellar crepitus and tenderness along 
the medial aspect of the patella.  The assessment included 
suspect chondromalacia patella of the right knee.  

At the August 1998 RO hearing, the veteran testified that he 
had constant pain of his right knee.  He would lower his 
activity level to lessen the pain.  He had swelling and 
redness and he would feel heat after use of the right knee.  
He avoided walking for too long of a distance.  He would 
guard the knee on stairs as he had the knee go out on him.  
The last time that happened was the previous November.  He 
would have problems with the knee at work but would bear with 
it until the day was over.  He had not left work due to the 
knee.  He reported that he worked a 12 hour shift and would 
have 2 to 3 days off at the end of the work week which he 
would spend resting the knee.  He would take personal 
holidays rather than miss work.  He could not work overtime.  
He had been an active person and the knee problem was causing 
him limitations in his lifestyle.  He had a hard time driving 
due to the right knee problems.  The veteran's friend 
testified that he witnessed the veteran slip and grab his 
knee while on a hunting trip.  The veteran's wife testified 
that the veteran's knee was swollen around the knee cap.  It 
appeared a little red and was tender to the touch.  The 
veteran would awaken at night due to pain in the knee.  He 
was unable to hike or horseback ride, activities that they 
used to do together.  He would spend his days off of work 
resting his knee and catching up on sleep.  Another friend of 
the veteran's testified that he noticed that the veteran had 
a problem with his knee.  The veteran reported that he wore a 
knee brace and that when walking or on stairs his right knee 
would pop.  

Entered into the record in 1999 were additional VA treatment 
records.  In March 1998, the veteran was seen for follow up 
for right knee problems.  An MRI was negative but he still 
had popping and swelling.  He reported locking.  It was not 
really getting better, but the veteran wanted to wait before 
surgery.  In June 1998, the veteran was seen with complaints 
of right knee pain that caused decreased activity.  He stated 
it felt as if the knee were "hanging up".  The pain was 
fairly constant, and the veteran reported trouble sleeping 
due to the pain.  On examination, there was no swelling, 
effusion, or erythema.  The assessment included 
chondromalacia patella of the right knee. 

In a letter to the veteran in June 1999, the RO requested 
information regarding the effect of the veteran's right knee 
disability on his employment, including evidence 
demonstrating such factors as marked interference with 
employment and the need for frequent periods of 
hospitalization.  

Entered into the record in 1999 was a VA outpatient record 
from February 1999 that shows that the veteran was seen for 
an annual physical.  He had a history of degenerative joint 
disease of the right knee.  He stated that he might be having 
a little more knee pain but was not ready for arthroscopy.  
There was no examination or x-rays regarding the right knee.  
The assessment included degenerative joint disease right 
knee.  

A record from Blue Ridge Bone and Joint Clinic from July 1999 
shows that the veteran was seen with complaints of pain in 
the right knee.  Although he was not incapacitated in his 
activities of daily living, he stated that he was unable to 
engage in strenuous activities because of this pain.  He 
denied any locking or giving way.  He localized the pain to 
the anteromedial aspect of the right knee.  On examination, 
there was no swelling, deformity, or effusion of the right 
knee.  Quadriceps strength was essentially normal.  There was 
tenderness over the anteromedial aspect of the knee just 
medial to the patella.  McMurray testing was unremarkable, 
and there was no medial or lateral instability.  His 
cruciates were intact.  The popliteal space was benign.  The 
x-rays of both knees revealed no joint space narrowing.  
There was marked lateral tilting of both patellae.  The 
diagnoses included contusion right knee, probable traumatic 
medial synovial plica, and patellar mal-alignment of the 
right knee.  It was indicated that the veteran would be best 
served by having an arthroscopic evaluation of the right 
knee.  

On a VA fee basis examination in October 1999, the veteran 
reported that he had pain with some stiffness and weakness as 
well as instability, fatigue, and lack of endurance of the 
right knee.  He indicated that he did not have any locking or 
giving away of the knee.  He had continuous pain that 
increased with activity and lasted for days depending on the 
activity.  The pain was in the anteromedial aspect of the 
right knee.  He was no longer able to ride a horse or fly 
fish, and his ability to hunt was limited.  Cold weather 
aggravated the pain.  He had a throbbing pain that was 
provoked by repetitive bending of the knee and the knee would 
tighten up.  He always had symptoms in the knee that were 
described as uncomfortable and during flare-ups would become 
excruciating.  During the last year he had stopped doing 
anything that would increase the pain in his knee such as 
woodcutting, landscaping work, or yard work.  He tried to 
avoid any activity that involved pushing or pulling and no 
longer participated in any sports.  Rest would alleviate the 
knee symptoms.  He would straighten his knee and lie in a 
recliner, particularly during his days off work.  He would be 
constantly vigilant of his surroundings and tried to allow 
others to do lifting of heavier objects both at work and in 
his daily activities at home.  The only constitutional 
symptom that he described was a slight weight increase due to 
his inactivity.  

He usually worked twelve-hour shifts and at times would get 
off his forklift to move things around in order to do his 
work.  He used his holidays in such a way in order to avoid 
loosing work time because of his knee symptoms.  However he 
stated that because the knee bothered him, he still had to 
take some days off.  At times, he had to have help in moving 
anything too heavy.  He was usually off three days in a row 
and used that time to rest the right knee.  He was able to 
brush his teeth, dress himself, and shower.  He indicated 
that cooking, shopping, walking, driving a car, taking out 
trash, pushing a lawn mower, gardening, and climbing stairs 
would bother him if his knee flared up.  These activities had 
to be done in a very limited amount or they would cause a 
flare up of the right knee pain.  His usual occupation was 
that of a forklift operator.  

On examination, the veteran was noted to use an elastic knee 
brace.  Leg length was equal bilaterally.  His gait was 
stiff.  His feet showed no sign of any weight bearing 
abnormality and there was no unusual shoe wear pattern.  The 
mid calf circumference was equal bilaterally.  Lateral 
tilting of the patellae had been described as well as a 
patellar malalignment.  The quadriceps strength was normal at 
5/5.  McMurray's test and anteroposterior Drawer sign were 
negative.  The right knee showed no signs of subluxation, 
instability, locking, or swelling.  There was no ankylosis.  
The range of motion of the right knee revealed flexion from 0 
to 90 degrees with pain between 80 and 90 degrees.  Normal 
flexion was to 140 degrees.  The range of motion was affected 
primarily by pain but also by fatigue and lack of endurance.  
The veteran did not do any repetitive squatting, prolonged 
walking, or any prolonged walking on hard surfaces.  He was 
not able to do anything when his knee would flare up.  
Otherwise, he would be able to walk a few blocks at a time.  
The x-ray of the right knee revealed the knee to be in 
anatomical alignment with no definite bony abnormality 
identified.  There was no soft tissue calcification seen and 
no definite evidence of significant effusion.  The x-ray of 
the right knee was negative.  

The diagnoses included posttraumatic causalgia of the right 
knee.  The subjective factors were pain and stiffness in the 
right knee.  The objective factors were decreased range of 
motion with pain in the right knee.  This appeared to effect 
his usual occupation but he was able to compensate for this 
and continued to work.  He had used vacation days rather than 
sick days for any time he had to take off from work because 
of his knee condition.  His daily activities were affected in 
that he was not able to stand or walk on hard surfaces for 
prolonged periods of time.  He was also not able to do many 
of the routine daily activities described above for any 
length of time or was not able to perform them at all because 
of increased pain in the right knee.

In a statement in March 2000, the veteran reported that in 
January 2000, he had to repair a broken water line in the 
snow.  During that time, his knee was very unstable.  He fell 
twice to avoid his knee collapsing and thus causing more 
severe injury.  He took a vacation day to avoid missing work.  
He did not have vacation days to enjoy his time off.  When 
his knee was acting up, he would spend his days off from work 
doing nothing but resting his knee.  He had not been able to 
work overtime or do extra work which limited his income.  He 
reported that he could not bend his knee due to extreme pain 
and would keep it extended, even when sitting down.  He was 
no longer able to bend his knee and sit on it.  

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97. 

The veteran's service-connected posttraumatic causalgia of 
the right knee currently is rated at 10 percent under 
Diagnostic Code 5257 which pertains to other impairment of 
the knee and recurrent subluxation or lateral instability.  
Under this code, a disability evaluation of 10 percent is 
warranted when there is slight impairment or recurrent 
subluxation or lateral instability.  An evaluation of 20 
percent is assignable when there is moderate impairment or 
recurrent subluxation or lateral instability.  An evaluation 
of 30 percent is assignable when there is severe impairment 
or recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999).

Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1999).

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 percent 
evaluation is assignable.  When flexion is limited to 30 
degrees, a 20 percent rating is assignable.  When flexion is 
limited to 15 degrees a 30 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, a noncompensable 
evaluation is assignable when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assignable.  When extension is limited 
to 15 degrees a 20 percent evaluation is assignable.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assignable.  When extension is limited to 30 degrees, a 40 
percent evaluation is assignable.  When extension is limited 
to 45 degrees, a 50 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

The evidence does not support a rating in excess of 10 
percent for recurrent subluxation or lateral instability.  
The veteran has reported that his knee feels as though it 
will give out, and there is testimony that this had occurred 
on a hunting trip.  In August 1998, the veteran reported the 
last occasion was in the previous November.  The veteran 
reported in March 2000 that this also occurred in January 
2000.  Dr. Pass indicated in June 1997 that there was slight 
ligamentous laxity.  Other treatment records show no laxity.  
This evidence taken as a whole demonstrates slight impairment 
and no greater due to recurrent subluxation or lateral 
instability.  Therefore, the preponderance of the evidence 
establishes that the symptoms do not meet the criteria for an 
increased rating under Diagnostic Code 5257.

However, as noted above, consideration may be given to 
separate ratings for the presence of limitation of motion and 
instability without violating the provisions against 
pyramiding contained in 38 C.F.R. § 4.14.  See also 
VAOPGCPREC 23-97.  There is evidence that the veteran has 
limitation of motion due to pain.  At the October 1999 VA fee 
basis examination, it was indicated that the range of motion 
of the veteran's right knee was from 0 to 90 degrees with 
pain from 80 to 90 degrees and normal range of motion was to 
140 degrees.  The range of motion was affected primarily by 
pain but also by fatigue and lack of endurance.  While 
limitation of motion to 80 degrees is noncompensable under 
the diagnostic codes pertaining to limitation of motion, the 
Board has considered the provisions of 38 C.F.R. § 4.59 which 
provides that it is the intention of the rating code to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  As there is evidence of 
functional loss due to pain on motion, a rating of 10 percent 
should be assigned under the criteria pertaining to 
limitation of motion of the knee as provided in Diagnostic 
Code 5260.  The provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995), have been considered, and functional limitations 
have been taken into consideration in the assignment of a 
separate rating of 10 percent.  However, a higher rating is 
not available as there is no showing that functional loss is 
equivalent to compensable limitation of motion nor is there 
any showing of ankylosis.  

Generally, the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court of 
Appeals for Veterans Claims clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extra-schedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra-schedular rating is a component of the 
appellant's claim, and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell at 
339.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate.  A higher rating is assignable for a knee 
disability, but the medical evidence reflects that the 
manifestations for increase are not present in this case.  
Second, this case does not present evidence of an exceptional 
disability picture.  The right knee disability is not shown 
to have had such an unusual impact on his employment as to 
render impractical the application of regular schedular 
standards.  In this regard, the veteran works full time 
despite his right knee problems, and he reports that he has 
utilized personal days to avoid time loss from work because 
of this disability.  Finally, there is no evidence of the 
need for frequent periods of hospitalization due to this 
disability.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the patella left knee under Diagnostic Code 
5257 is denied.

Entitlement to a separate rating of 10 percent for 
chondromalacia of the patella left knee, based on the 
presence of functional loss of range of motion is granted 

under Diagnostic Code 5260, subject to the regulations 
governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

